Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2022 and 04/15/2022 have been considered by the examiner.
Oath/Declaration
Oath/Declaration as file 01/12/2022 is noted by the Examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…an impedance sensor that provides measurement data involving an impedance between a metallic sensing plate and metallic strands within the post-tensioned tendon; a mechanism adapted to mount to the post-tensioned tendon and position the magnet and the metallic sensing plate in close proximity to an outer surface of the tendon, the mechanism further being adapted to facilitate moving of the magnet and the metallic sensing plate around the outer surface of the post-tensioned tendon; and a computing device that is configured to generate an image of a cross-section of the post-tensioned tendon indicating one or more grout conditions in spatial proximity to the metallic strands within the post-tensioned tendon based on at least data provided by the impedance sensor and the force measuring sensor.”
Claims 2-10 are also allowed as they further limit allowed claim 1.
Regarding claim 11, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 11,
“…rotating the magnet and the metallic sensing plate around the outer surface of the post-tensioned tendon; measuring an amount of magnetic forces applied to the magnet during rotation of the magnet around the post-tensioned tendon; measuring an impedance between the metallic sensing plate and metallic strands within the post-tensioned tendon during rotation of the metallic sensing plate around the post-tensioned tendon; and generating an image of a cross-section of the post-tensioned tendon indicating one or more grout conditions in spatial proximity to the metallic strands within the post- tensioned tendon based on measurement data using the magnet and the metallic sensing plate.”
Claims 12-20 are also allowed as they further limit allowed claim 11.
The closest prior art references that were found based on an updated search.
Ozarem et al. US 2015/0097589 - The method involves injecting current through a portion of a tendon assembly including a tendon encased in grout.
Marashdeh et al. US 2016/0161436 - The sensor (10) has sensor plates wrapping around a tendon and a cable-stay when a frame (14) is in a closed position. 
Schein, JR US 2016/0025680 - The method involves acquiring a voltage proportional to a magnetic flux leakage that is produced by a steel tendon at multiple points along length of the tendon using a data acquisition device.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claims 1 and 11; therefore claims 1-20 have been allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867